Exhibit 10.11

 

ATRECA, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Approved by the Board of Directors: May 23, 2019

 

Effective Date: June 19, 2019

 

Amended January 27, 2020

 

 

Each member of the Board of Directors (the “Board”) of Atreca, Inc. (the
“Company”) who is a non-employee director of the Company (each such member, a
“Non-Employee Director”) will receive the compensation described in this
Non-Employee Director Compensation Policy (the “Director Compensation Policy”)
for his or her Board service following the closing of the initial public
offering of the Company’s common stock (the “IPO”).

The Director Compensation Policy will be effective upon the execution of the
underwriting agreement in connection with the IPO (the date of such execution
being referred to as the “IPO Date”). The Director Compensation Policy may be
amended at any time in the sole discretion of the Board or the Compensation
Committee of the Board.

 

A Non-Employee Director may decline all or any portion of his or her
compensation by giving notice to the Company prior to the date cash is to be
paid or equity awards are to be granted, as the case may be.

 

Annual Cash Compensation

Commencing at the beginning of the first calendar quarter following the IPO
Date, each Non-Employee Director will receive the cash compensation set forth
below for service on the Board. The annual cash compensation amounts  will be
payable in equal quarterly installments, in arrears no later than 30 days
following the end of each quarter in which the service occurred, prorated for
any partial quarter of service. All annual cash fees are vested upon payment.

 

1.         Annual Board Service Retainer:

a.         All Eligible Directors: $35,000

b.         Lead Independent Director (as applicable):  $35,000 (in addition to
above)

c.         Chair of the Board (as applicable): $35,000 (in addition to above)

 

2.         Annual Committee Member Service Retainer:

a.         Member of the Audit Committee: $7,500

b.         Member of the Compensation Committee: $5,000

c.         Member of the Nominating and Corporate Governance Committee: $4,000

d.         Member of the Research and Development Committee: $5,000

 





1




 

3.         Annual Committee Chair Service Retainer (in lieu of Committee Member
Service Retainer):

a.         Chair of the Audit Committee: $15,000

b.         Chair of the Compensation Committee: $10,000

c.         Chair of the Nominating and Corporate Governance Committee: $8,000

d.         Chair of the Research and Development Committee: $10,000

 

Equity Compensation

Equity awards will be granted under the Company’s 2019 Equity Incentive Plan, as
amended from time to time, or any successor equity incentive plan (the “Plan”).
All stock options granted under the Director Compensation Policy will be
Nonstatutory Stock Options (as defined in the Plan), with a term of ten years
from the date of grant (subject to earlier termination upon a termination of the
Non-Employee Director’s Continuous Service (as defined in the Plan))  and an
exercise price per share equal to 100% of the Fair Market Value (as defined in
the Plan) of a share of the Company’s Class A common stock on the date of grant.

(a)        Automatic Equity Grants.

(i)         Initial Grant for New Directors.  Without any further action of the
Board, each person who, after the IPO Date, is elected or appointed for the
first time to be a Non-Employee Director will automatically, upon the date of
his or her initial election or appointment to be a Non-Employee Director, be
granted a Nonstatutory Stock Option to purchase 24,000 shares of Company Class A
common stock (the “Initial Grant”).  Each Initial Grant will vest in a series of
three successive equal annual installments over the three-year period measured
from the date of grant, subject to the Non-Employee Director’s Continuous
Service through each applicable vesting date.

(ii)       Annual Grant.  Without any further action of the Board, at the close
of business on the date of each annual meeting of the Company’s stockholders
(each, an “Annual Meeting”) following the IPO, each person who is then a
Non-Employee Director will automatically be granted a Nonstatutory Stock Option
to purchase 12,000  shares of Company Class A common stock (the “Annual
Grant”).  Each Annual Grant will vest upon the earlier of the one (1) year
anniversary of the grant date or the day prior to the Company’s next Annual
Meeting occurring after the grant date, subject to the Non-Employee Director’s
Continuous Service through the vesting date.

(b)       Change in Control.  Notwithstanding the foregoing vesting schedules,
for each Non-Employee Director who remains in Continuous Service with the
Company until immediately prior to the closing of a Change in Control (as
defined in the Plan), the shares subject to his or her then-outstanding equity
awards that were granted pursuant to the Director Compensation Policy will
become fully vested immediately prior to the closing of such Change in Control.

(c)        Remaining Terms.  The remaining terms and conditions of each stock
option, including transferability, will be as set forth in the Company’s
standard Option Agreement, in the form adopted from time to time by the Board.





2




 

Expenses

 

The Company will reimburse Non-Employee Directors for ordinary, necessary and
reasonable out-of-pocket travel expenses to cover in-person attendance at and
participation in Board and committee meetings;  provided, that the Non-Employee
Director timely submits to the Company appropriate documentation substantiating
such expenses in accordance with the Company’s travel and expense policy, as in
effect from time to time.

 

3

